Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“Freezing components” as claimed are understood in view of the specification to not necessarily be components that have frozen in the system but are components that would freeze in the LNG process (paragraph 16 of the instant specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recites “extracting the freezing components using a reflux stream in the heavies removal column; removing the freezing components as a condensate” which is considered indefinite.  It is unclear what the freezing components are extracted from and where they are removed from.  For the purpose of examination, this limitation is interpreted that 
Claim 1, lines 10-11 recites “compressing the vapor phase into a clean feed gas, the clean feed gas being free of the freezing components” which is considered indefinite.  The claim recites producing the vapor and liquid phase but does not recite how the vapor phase is separated such that it is produced.  For the purpose of examination, this limitation is treated such that the partially condensed stream is removed from the system as a condensate and from extracted from the column using the reflux stream.

Claim 3 recites “such that an outlet gas temperature drops” which is considered indefinite.  IT is unclear what stream is “the outlet gas” that has a temperature drop.  For the purpose of examination, this limitation is interpreted that the partially condensing the chilled feed gas has a temperature drop in the expanding.
Claim 7 recites “extracting freezing components”, “outputting a bottoms liquid containing the freezing components” and later “outputting a clean vapor free of the freezing components” which is considered indefinite as it is unclear how any of this is produced or where the components are extracted or outputted from.  For the purpose of examination, this limitation is interpreted that the chilled feed gas is fed to a heavies column where the freezing components are extracted from which allows the system to output the bottom liquid and the clean vapor is also extracted from the heavies column.
Claim 7 reads “outputting a clean vapor free of the freezing components for downstream liquefaction, a portion of the clean vapor chilling one or more feed stream, a slip stream of the clean vapor used in producing the reflux stream” which is considered indefinite.  The way this limitation is written makes it unclear what is required in the claim.  There is no “one or more feed streams” defined in the claim and it is unclear if this is a list of steps or uses of the clean vapor.  For the purpose of examination this limitation is considered that the outputted clean vapor is sent downstream for liquefaction and is used to provide cooling before passing to the liquefaction wherein a portion of the clean vapor is not sent to liquefaction but is used for reflux.
Claim 8 recites “wherein the reflux stream is an internally generated stream or an external NGL stream” which is considered indefinite.  The claim has already required that the stream is an internally generated stream so it is unclear how it could not be that stream but a different stream. 
Claim 9 recites “wherein any formed liquid is removed” is considered indefinite.  There is no recitation of “any formed liquid” being part of the chilled feed gas and as such it is unclear if this recitation 
Claim 10 recites “the partially condensed feed gas is formed by expanding the chilled feed gas” which is considered indefinite as it is unclear how this is different from the limitation “receiving a partially condensed feed gas following an expansion of a chilled feed gas”.  For the purpose of examination, this is considered to be the same limitation.
Claim 15 recites “a turboexpander partially condensing the chilled feed gas into a vapor phase and a liquid phase… the turboexpander compressing the vapor phase into a clean feed gas” but it unclear how this relates to the rest of the system or to the previous recited “clean vapor” or “partially condensed feed gas”.  For the purpose of examination, this limitation is understood such that the turboexpander produces the partially condensed feed gas and that the clean vapor includes at least in part the vapor phase of the turboexpander partially condensed feed gas and that it is the clean vapor sent that is compressed.
Claim 17 recites “the expander suction drum removing any formed liquid prior to partial condensation” as not step of forming liquid is claimed. For the purpose of examination, this limitation is interrupted that there is a separator upstream of expansion and that chilling the feed gas results in condensation of some of the feed gas stream.
Claim 19 recites “wherein the upper section of the heavies removal column receives a reflux stream, the reflux stream extracting the freezing components”; however, it is unclear how this is different from the limitation of claim 11 which requires “a top bed of the heavies removal column receiving a reflux stream… the reflux stream extracting the freezing components” and it is unclear if this is the same reflux stream or a different reflux stream as it is doing the same operation and the same work as the previously claimed reflux stream.  For the purpose of examination, this is considered to be repeat of the previous limitation.
Claim 20 recites “a recompressor providing additional compression of the clean vapor” which is considered indefinite. No previous compression is recited and as such it is unclear how anything can be recompressed or have additional compression.  For the purpose of examination, this limitation is 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 10, 19rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 recites “the reflux stream is an internally generated stream or an external natural gas liquid stream”; however, claim 7 already requires the reflux stream is a slip stream of the clean vapor and is thus already requiring an internally generated stream to be the reflux stream.
Claim 10 recites “wherein the partially condensed feed gas is formed by expanding the chilled feed gas”; however claim 7 already requires this limitation.
Claim 19 recites “wherein the upper section of the heavies removal column receives a reflux stream, the reflux stream extracting the freezing components”; however, claim 11 already requires a top .
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mak (US PG Pub 20200191477), hereinafter referred to as Mak and further in view of Gaksin et al. (US PG Pub 20180066889), hereinafter referred to as Gaskin.

With respect to claim 1, Mak (Figure 1) teaches a method for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the method comprising: receiving a dry feed gas (dried acid-gas free inlet feed gas 4, paragraph 43);
chilling the dry feed gas with clean vapor from a heavies removal column to form a chilled feed gas (feed gas 4 is chilled in the heat exchanger 53 to formed chilled feed 5, paragraph 43 which is in part cooled against stream 9, as seen in Table 3 stream 9 is heated in heat exchanger 53 to form stream 17);
further cooling chilled feed gas (chilled feed gas portion 7 is expanded at 55, paragraph 44 which would further cool the stream); extracting the freezing components using a reflux stream in the heavies removal column (the component of the streams are entering the column 56 are separated, which separation is helped by a reflux stream 23, paragraph 48); removing the freezing components as a condensate (the freezing component are ultimately part of the NGL stream produced 15, Table 3); and compressing the vapor phase into a clean feed gas (clean vapor 9 is removed from the top of the column and is sent to a compressor 62, paragraph 49), the clean feed gas being free of the freezing components for downstream liquefaction (C6+ components are no longer in the gas stream, Table 3, which according to applicants invention, paragraphs 24 and 42 of the instant application can be considered the components eliminated prior to condensing gas to LNG).

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).



With respect to claim 2, Mak teaches wherein any formed liquid is removed from the chilled feed gas prior to partial condensation (liquid 6 is removed from the chilled feed gas 5, paragraph 44 prior to being sent to the expander 55).

With respect to claim 3, Mak as modified teaches wherein partially condensing the chilled feed gas includes expanding the chilled feed gas, such that an outlet gas temperature drops (the gas portion of the chilled feed gas 7 is expanded 55, which would cause the partial condensation and outlet gas having a lower temperature, see table 3).

With respect to claim 4, Mak as modified teaches wherein the reflux stream is an internally generated stream or an external natural gas liquids (NGL) stream (reflux stream 23, paragraph 36 is formed partially of the overhead 9 and thus would be an internally generated stream).

With respect to claim 5, Mak as modified teaches wherein the reflux stream is produced using a slip stream vapor that condenses light components distilled during removal of the freezing components (the reflux is formed of 21 which becomes 23 where 21 is a slipstream of vapor, paragraph 36 which as the reflux is primarily methane would result in condensation of light components in the column).

With respect to claim 7, Mak (Figure 1) teaches a method for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the method comprising: receiving a cooled feed gas following an expansion of a chilled feed gas (stream 8 after expansion 55 of the chilled gas portion 7 is 

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the 


With respect to claim 8, Mak as modified teaches wherein the reflux stream is an internally generated stream (the slip stream of clean vapor is a reflux stream).

With respect to claim 9, Mak teaches wherein any formed liquid is removed from the chilled feed gas prior to partial condensation (liquid from chilled feed gas 5 is removed from 52 as stream 6, paragraph 44).

With respect to claim 10, Mak as modified teaches wherein the partially condensed feed gas is formed by expanding the chilled feed gas (this is the configuration as modified in claim 7).

With respect to claim 11, Mak (Figure 1) teaches a system for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the system comprising: an upper section of a heavies removal column receiving a feed gas (everything above the very bottom of the column where stream 10 is removed can be considered an upper section including where stream 8 enters the column 56), the heavies removal column being a standalone heavies removal unit (inasmuch as applicant has described a standalone unit, absorber 56 can be considered a standalone unit), the upper section outputting a clean vapor free of freezing components for downstream liquefaction (clean vapor 9 would have no C6+ components Table 3, which according to applicants invention, paragraphs 24 and 42 of the instant application can be considered the components eliminated prior to condensing gas to LNG, and as seen in the figure is sent to LNG liquefaction as stream 20); a top section of the heavies removal column receiving a reflux stream produced using a slip stream vapor of the clean vapor (reflux is formed by stream 21 which is a slip stream of 9, paragraph 47, the reflux stream extracting the freezing components; and a lower section of the heavies removal column outputting a bottoms liquid containing the freezing components.


Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the feed gas 8 is partially condensed.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.

 
Mak does not explicitly teach there is a top bed of the heavies removal column where the reflux stream is sent to.  Examiner maintains that there would have to be at least a top bed of something in the column to allow the heat and mass transfer to occur.

Gaskin teaches that in the column heat and mass transfer occurs in trays or packing (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art to have had packing (which is a bed) in the column of Mak to provide the heat and mass transfer (which would be between reflux and rising vapors) since it has been shown to be obvious to combine prior art elements to 

With respect to claim 12, Mak as modified teaches wherein the bottoms liquid containing the freezing components is fed into a stabilizer for removal as a condensate (stream 10 is ultimately sent as stream 12 to stripper 59, paragraph 51 which would act as the stabilizer column and produces a stripper bottom comprising the NGL product 15, which as the temperature and pressure in Table 3, would have the C6+ components be liquid).

With respect to claim 13, Mak as modified teaches wherein the standalone heavies removal unit is deployed upstream of a liquefaction process (overhead 9 is sent to the LNG liquefaction as stream 20 as seen in the figure).

With respect to claim 14, Mak as modified teaches a feed gas exchanger receiving a dry feed gas and the clean vapor from the heavies removal column, the feed gas exchanger chilling the dry feed gas with the clean vapor to form a chilled feed gas (heat exchanger 53 which receives both dry feed gas 4 and clean vapor 9, paragraph 43).

With respect to claim 15, Mak as modified teaches a turboexpander for cooling the chilled feed gas, the turboexpander compressing the vapor phase into a clean feed gas (turboexpander 55, paragraph 45 which cools the gas portion 7 of the feed gas, any vapor would be considered clean vapor when produced by the turboexpander, and then the work of the turboexpander can be used in the compressor 62 to compress the produced clean feed gas from the column, paragraph 45).

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase, the liquid phase retaining the freezing components. 

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.

With respect to claim 16, Mak as modified teaches wherein the lower section of the heavies removal column receives the liquid phase retaining the freezing components (within the column the lower section would ultimately receive the liquid phase components that have the freezing components).

With respect to claim 17, Mak as modified teaches an expander suction drum, the chilled feed gas flowing through the expander suction drum prior to entering the turboexpander, the expander suction drum removing any formed liquid prior to partial condensation in the turboexpander (separator 52 which is upstream of 55 removes condensed liquid from feed gas 5, paragraph 44 and thus would act as a suction drum removing any formed liquid prior to partial condensation in the turboexpander).

With respect to claim 19, Mak as modified teaches wherein the upper section of the heavies removal column receives a reflux stream, the reflux stream extracting the freezing components (this is the purpose of stream 23 acting as reflux, as the reflux stream of the column it would provide separation of the components therein).

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Gaskin and further in view of Durr et al. (US Patent No. 5325673), hereinafter referred to as Durr.

Mak teaches wherein the light components are C4 and lighter (Table 3 shows that C4 and higher are in 9) but does not teach wherein the freezing components are C5 and higher (while Table 3 shows C5 and higher components it would be understood based on claim 1 that for this limitation to be present there would be no C5 and higher components in the clean feed gas as there are is a very small amount of C5 in the overhead).

Durr teaches a separation column for natural gas liquefaction treatment can be in an absorption region operated so that natural gas is pretreated to remove C5+ such that substantially all of the C5+ component are discharged to the bottoms line where the reflux liquid (which would be formed of the overhead) is considered essentially free of C5+ components (Column 5, lines 2-25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Durr operated the absorbing column of Mak such that the overhead stream is produced essentially free of C5+ components since it has been shown that combining prior art elements to yield predictable results is obvious whereas as C5+ components are also known freezing components so it would be desirable for no amount of htem to be in the overhead stream sent for liquefaction.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Gaskin and further in view of Thomas et al. (US Patent No. 6023942).



Thomas teaches that when a feed stream for a natural gas separation system prior to liquefaction is separated that the bottom portion (102) which contains the liquid is also sent to the first separation column (see Figure 1, 102).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Thomas to have sent all of the streams coming from the separator of Mak to the absorber column (stream 6 directly to 56 as opposed to downstream to 59) since it has been shown that a simple substitution of one known element (bottom stream passing to the stripping column) for another (bottom stream passing to the first column) to yield predictable results is obvious whereby changing the location of the stream passing would just allow for the adjusting of the overall products produced in a predictable way and would thus be obvious.  The liquid stream would pass to a point below that of the partially condensed stream and thus would be passed to what can be considered a lower section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M KING/Primary Examiner, Art Unit 3763